 Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 1 of 11 PageID: 65



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
VERNELL L. STATEN,             :          Civ. No. 19-19218 (RMB)
                               :
               Petitioner      :
        v.                     :               OPINION
                               :
DAVID ORTIZ,                   :
                               :
               Respondent      :
________________________       :

Bumb, United States District Judge

       Petitioner is a prisoner confined in the Federal Correctional

Institution (“FCI”) in Fort Dix, New Jersey. (Pet., Dkt. No. 1.)

On October 21, 2019, he filed a Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241, asserting he is actually innocent of

violating 18 U.S.C. 924(c), pursuant to the Supreme Court decision

in United States v. Davis, 139 S. Ct. 2319 (2019). (Petr’s Mem.,

Dkt.   No.   1   at   9.)    This   matter   comes   before   the   Court     upon

Respondent’s motion to dismiss the petition (Mot. to Dismiss, Dkt.

No. 6), Petitioner’s motion to compel under 28 U.S.C. § 9 (Mot. to

Compel,   Dkt.    No.   7)    and   Petitioner’s     motion   to   overturn   DHO

finding. (Mot. to Overturn DHO Finding, Dkt. No. 9.) For the

reasons set forth below, the Court will grant Respondent’s motion

to dismiss and transfer the petition to the Seventh Circuit Court

of Appeals under 28 U.S.C. § 1631, deny Petitioner’s motion to
    Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 2 of 11 PageID: 66



compel, and       direct   the   Clerk   to      file   Petitioner’s   motion   to

overturn DHO hearing as a petition in a new action under 28 U.S.C.

§ 2241.

I.      BACKGROUND

        A.    Petitioner’s Conviction and Sentence

        In his petition for writ of habeas corpus under 28 U.S.C. §

2241, Petitioner is challenging his 117-month term of imprisonment

imposed by the United States District Court, Eastern District of

Wisconsin on November 18, 2013 for violation of 18 U.S.C. § 924(c).

(Pet. ¶¶1-5, Dkt. No. 1.) See United States v. Rutledge et al.,

Criminal No. 13-cr-222-WCG-2 (E.D. Wi.) (“Staten, 13-cr-222 (E.D.

Wi.)”). 1    On   November   12,   2013,     a   federal   grand   jury   charged

Petitioner with a robbery that involved threats of violence, in

violation of 18 U.S.C. § 1951(a), and brandishing a firearm in

relation to a crime of violence, in violation of 18 U.S.C. §

924(c)(1)(A)(ii). Id. (Indictment, Dkt. No. 1.) Petitioner pleaded

guilty to Count Two, violation of 18 U.S.C. § 1951(a), and Count

Three, brandishing a firearm during the crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii). Id. (Plea Agreement,




1 Available at www.PACER.gov. The Court takes judicial notice of
the dockets in Petitioner’s related criminal and civil actions in
the Eastern District of Wisconsin and the Seventh Circuit Court of
Appeals. See Federal Rule of Evidence 201(b)(2) (“[t]he court may
judicially notice a fact that is not subject to reasonable dispute
because it: (2) can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.)
                                         2
    Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 3 of 11 PageID: 67



Dkt. No. 31.) In exchange, the Government agreed to move to dismiss

Count One of the Indictment Staten, 13-cr-222 (E.D. Wi.) (Plea

Agreement, Dkt. No. 31.) On March 11, 2016, the sentencing court

granted the Government’s motion to dismiss Count One and sentenced

Petitioner on Counts Two and Three. Id. (Judgment, Dkt. No. 64.)

The     sentencing    court   imposed       a   total   term   of   117   months

imprisonment. Id.

        On June 27, 2016, Petitioner filed his first motion to vacate

his sentence under 28 U.S.C. § 2255 in the Eastern District of

Wisconsin. Id. (2255 Mot., Dkt. No. 67). This caused the sentencing

court to open a new civil action, Staten v. United States, 16-cv-

810 (E.D. Wi.) (“Staten, 16-cv-810”). 2 Petitioner argued that the

Supreme Court opinion in Johnson v. United States, 35 S. Ct. 2251

(2015), rendered his sentence unconstitutional. Id. (2255 Mot.,

Dkt. No. 1.) This motion was denied by the sentencing court on

July 5, 2016. Id. (Judgment, Dkt. No. 3.)

        On July 15, 2019, Petitioner filed a second motion under 28

U.S.C. § 2255 in the sentencing court, arguing that he was entitled

to a new sentencing under Davis. This caused the sentencing court

to open a second civil action under § 2255. See Staten v. United

States, 19-cv-01007 (E.D. Wi. July 15, 2019) (“Staten, 19-cv-01007

(E.D. Wi.)”) (2255 Mot., Dkt. No. 1). 3 On July 22, 2019, the


2   Available at www.pacer.gov.
3   Available at www.pacer.gov.
                                        3
    Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 4 of 11 PageID: 68



sentencing court dismissed the second motion under § 2255 because

Petitioner failed to obtain authorization for a second motion from

the Seventh Circuit Court of Appeals. Staten, 19cv01007 (E.D. Wi.)

(Order, Dkt. No. 3.) Petitioner attempted to appeal that decision

to the Seventh Circuit. See Staten v. United States, 19-2640 (7th

Cir. Sept. 6, 2019) (Pro Se Motion, Dkt. No. 2.) 4 On October 25,

2019,     the     Seventh     Circuit    dismissed       Petitioner’s     appeal   for

failure to comply with Circuit Rule 3(c), requiring the filing of

a Docketing Statement. Id. (Order, Dkt. No. 10.)

        On October 21, 2019, Petitioner filed his petition under 28

U.S.C.       §   2241   in   this   Court.       Petitioner   makes   the   identical

argument that he made in his second 2255 Motion, that Davis, a new

and retroactive rule of constitutional law, renders his § 924(c)

conviction void.

        B.       The Petition

        Petitioner seeks relief under § 2241 because the Supreme

Court, in United States v. Davis, 139 S. Ct. 2319 (2019), held

that      the      residual     clause       of     18    U.S.C.      ¶   924(c)   is

unconstitutionally vague and this change in law is retroactively

applicable on collateral review. (Petr’s Mem., Dkt. No. 1 at 9.)




4
    Available at www.pacer.gov.

                                             4
 Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 5 of 11 PageID: 69



         C.        Respondent’s Motion to Dismiss

         Respondent brings a facial attack to the Court’s jurisdiction

under Federal Rule of Civil Procedure 12(b)(1). (Respt’s Brief in

Supp. of Mot. to Dismiss, Dkt. No. 6-2.) Respondents argues that

because Petitioner has a path to relief under § 2255(h)(2), he

cannot assert jurisdiction under § 2241 through the safety valve

of § 2255(e). (Dkt. No. 6-2 at 10.)

         D.        Petitioner’s Motion to Compel

         Petitioner acknowledges that in October 2019, he filed a

Notice of Appeal in the Seventh Circuit Court of Appeals over the

Eastern District of Wisconsin’s dismissal of his second § 2255

motion        on    procedural   grounds    but   his   appeal   was   ultimately

dismissed. (Mot. to Compel, Dkt. No. 7 at 1.) Petitioner claims

that this Court has jurisdiction over his Davis claim because he

was convicted of a law that was declared unconstitutionally vague

in   a    decision       that   is   retroactively   applicable.   (Id.   at   2.)

Petitioner cites to “28 U.S.C. § 9,” which does not presently

exist, as providing authority for relief from this Court on his

Davis claim.

         The Court believes Petitioner is referring to Article 1,

Section 9 of the U.S. Constitution, the Suspension Clause. In 1996,

the Supreme Court held,

                   [t]he new restrictions on successive petitions
                   constitute a modified res judicata rule, a
                   restraint on what is called in habeas corpus

                                           5
 Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 6 of 11 PageID: 70



           practice “abuse of the writ.” In McCleskey v.
           Zant, 499 U.S. 467, 111 S.Ct. 1454, 113
           L.Ed.2d 517 (1991), we said that “the doctrine
           of abuse of the writ refers to a complex and
           evolving body of equitable principles informed
           and controlled by historical usage, statutory
           developments, and judicial decisions.” Id., at
           489,   111   S.Ct.,   at   1467.   The   added
           restrictions which the Act [AEDPA] places on
           second habeas petitions are well within the
           compass of this evolutionary process, and we
           hold that they do not amount to a “suspension”
           of the writ contrary to Article I, § 9.

Felker v. Turpin, 518 U.S. 651, 664 (1996). Insofar as Petitioner

is seeking to challenge the limitations on second or successive

petitions under 28 U.S.C. 2255, the Supreme Court held that the

restrictions on second habeas petitions in AEDPA did not violate

the Suspension Clause. Id. Therefore, the Court will deny what the

Court construes as Petitioner’s motion to compel jurisdiction over

his petition based on the Suspension Clause.

II.   DISCUSSION

      A.   Standard of Law

      Generally, in deciding a Rule 12(b)(1) motion, courts review

“‘whether the allegations on the face of the complaint, taken as

true, allege facts sufficient to invoke the jurisdiction of the

district court.’” Kalick v. United States, 35 F.Supp.3d 639, 644

(D.N.J. 2014) (quoting Licata v. United States Postal Serv., 33

F.3d 259, 260 (3d Cir. 1994)). A court may, however, consider

publicly filed documents that show, even if true, the petitioner’s

allegations “do not set forth a claim that is within this Court’s

                                     6
 Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 7 of 11 PageID: 71



jurisdiction.” See e.g., Spataro v. Hollingsworth, Civ. No. 15-

1736, 2016 WL 3951327, at *3 (D.N.J. July 21, 2016); Maliandi v.

Montclair State Univ., 845 F.3d 77, 89 n.10 (3d Cir. 2016). Here,

jurisdiction depends on Petitioner’s ability to bring his Davis

claim under § 2255. See Bruce v. Warden Lewisburg USP, 868 F.3d

170, 180 (3d Cir. 2017) (“Our Circuit permits access to § 2241

when …” the prisoner is “barred from challenging the legality of

the conviction under §2255.”) Therefore, it is appropriate, in

determining jurisdiction, for the Court to consider the filings

from Petitioner’s criminal conviction and sentence in the Eastern

District of Wisconsin and the Seventh Circuit Court of Appeals.

     In   1948,   Congress   enacted     28   U.S.C.   §   2255   to   replace

traditional habeas corpus under 28 U.S.C. § 2241 with a process

that allowed a prisoner to file a motion in the sentencing court

on the grounds that his sentence was imposed in violation of the

Constitution or laws of the United States. Bruce, 868 F.3d at 178.

A federal prisoner’s collateral review of his conviction must be

brought in the sentencing court under § 2255 unless he can show

that the remedy is inadequate or ineffective to test the legality

of his conviction. Id.

     When Congress added limitations to § 2255 in 1996, including

requiring permission from the appropriate Circuit Court of Appeals

to file a second or successive motion under § 2255, the savings

clause of § 2255(e) was untouched. Id. at 179. Thus, the Third

                                     7
 Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 8 of 11 PageID: 72



Circuit held that in the unusual situation where an intervening

change in statutory interpretation [by         the Supreme Court] runs

the risk that an individual was convicted of conduct that is not

a crime, and that change in the law applies retroactively in cases

on collateral review, he may seek another round of post-conviction

review under § 2241. Bruce, 868 F.3d at 179 (emphasis added)

(quoting In re Dorsainvil, 119 F.3d at 251).

     The jurisdictional analysis involves two steps. The first

step is whether there is “a change in statutory caselaw that

applies retroactively in cases on collateral review.” Id. at 180

(quoting U.S. v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013) (quoting

Dorsainvil, 119 F.3d at 252)). Second, “the prisoner must be

‘otherwise barred from challenging the legality of the conviction

under § 2255.’” Id. In other words, “the prisoner has ‘had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.’” Id. (quoting

Dorsainvil, 119 F.3d at 251.)) The Government concedes that Davis

states a retroactive change in constitutional law governing 18

U.S.C. § 924(c)(1). (Respt’s Brief in Supp. of Mot. to Dismiss,

Dkt No. 6-2 at 10.) Only the second step of the jurisdictional

analysis is at issue here.

     B.    Analysis

     The savings clause of 28 U.S.C. § 2255(e) provides:



                                     8
 Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 9 of 11 PageID: 73



           An application for a writ of habeas corpus in
           behalf of a prisoner who is authorized to
           apply for relief by motion pursuant to this
           section, shall not be entertained if it
           appears that the applicant has failed to apply
           for relief, by motion, to the court which
           sentenced him, or that such court has denied
           him relief, unless it also appears that the
           remedy by motion is inadequate or ineffective
           to test the legality of his detention.

28 U.S.C. § 2255(h)(2) provides:

           (h) A second or successive motion [under §
           2255] must be certified as provided in section
           2244 by a panel of the appropriate court of
           appeals to contain—

                 (2) a new rule of constitutional law,
                 made retroactive to cases on collateral
                 review by the Supreme Court, that was
                 previously unavailable.

     The Supreme Court decision in Davis announced a new rule of

constitutional       law   when   it    held    the    residual    clause     of   §

924(c)(3)(B) unconstitutionally vague. See e.g.                   See e.g. In re

Matthews, 934 F.3d 296, 301, 301 n.3 (3d Cir. 2019). Therefore, §

2255 is not inadequate or ineffective for Petitioner to test the

legality of his detention because Petitioner has an avenue to

proceed   in   his     sentencing      court,   with    permission     from     the

appropriate Court of Appeals under 28 U.S.C. § 2255(h)(2). It is

therefore in the interests of justice for this Court, pursuant to

28 U.S.C. § 1631, to transfer the petition to the Seventh Circuit

Court of Appeals for consideration under 28 U.S.C. § 2255(h)(2).




                                         9
 Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 10 of 11 PageID: 74



III. PETITIONER’S MOTION TO OVERTURN DHO FINDING

      On August 24, 2020, Petitioner filed a motion to overturn DHO

finding in this action. (Dkt. No. 9.) This motion is unrelated to

the present petition and should be filed as a separate petition

for writ of habeas corpus under 28 U.S.C. § 2241. See R. Governing

§   2254    CASES,    R.   2(e)   (“A   petitioner     who   seeks   relief    from

judgments of more than one state court must file a separate

petition covering the judgment or judgments of each court.”); see

also R. Governing § 2254 Cases, R. 1(b) (applicable to petitions

under 28 U.S.C. § 2241 in the discretion of the court).

      The Court will direct the Clerk to file the motion as a

petition for writ of habeas corpus in a new civil action. The Court

will also direct the Clerk to administratively terminate the new

action, subject to reopening if Petitioner pays the $5 filing fee

or submits an application to proceed in forma pauperis under 28

U.S.C. 1915 within 30 days from the date of this Order. The Court

notes that the writing in Petitioner’s motion is not dark enough

to be fully legible. (Dkt. No. 9.) Therefore, Petitioner may wish

to file a new petition, together with his filing fee or IFP

application, in the new civil action.

IV.   CONCLUSION

      For    the     reasons   set   forth    above,   the   Court   will     grant

Respondent’s motion to dismiss (Dkt. No. 6) and transfer the

petition for writ of habeas corpus to the Seventh Circuit Court of

                                         10
Case 1:19-cv-19218-RMB Document 10 Filed 09/09/20 Page 11 of 11 PageID: 75



Appeals for consideration under 28 U.S.C. § 2255(h)(2), deny

Petitioner’s motion to compel (Dkt. No. 7) and direct the Clerk to

file Petitioner’s motion to overturn DHO finding (Dkt. No. 9) in

a new civil action.



An appropriate Order follows.

Dated:   September 9, 2020


                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  UNITED STATES DISTRICT JUDGE




                                    11
